      Case 15-37823      Doc 64     Filed 12/23/20 Entered 12/23/20 12:03:44            Desc Main
                                      Document     Page 1 of 8



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In Re:                                       )       Case No:            15-37823
       Catherine Stieger                       )
                                               )       Chapter:            Chapter 13
                            Debtor             )
                                               )       Judge:               Deborah L. Thorne

                                        NOTICE OF MOTION

TO: See attached list

    PLEASE TAKE NOTICE that on January 13, 2021 at 2 PM, I will appear before the Honorable
Deborah L. Thorne, or any judge sitting in that judge’s place, and present the motion of Catherine
Stieger for a hardship discharge, a copy of which is attached

    This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

   To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing i160 9362 1728. The meeting ID and
password can also be found on the judge’s page on the court’s website.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                              By:     /s/ Dale Allen Riley
                                                     ____________________________________
                                                        Dale Allen Riley
                                                        Geraci Law L.L.C.
                                                        55 E. Monroe Street #3400
                                                        Chicago, Illinois 60603
                                                        312.332.1800
                                                        ndil@geracilaw.com




Rec No. 675331
WD - NOTICE OF MOTION ZOOM
      Case 15-37823      Doc 64     Filed 12/23/20 Entered 12/23/20 12:03:44             Desc Main
                                      Document     Page 2 of 8



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In Re:                                        )       Case No:           15-37823
       Catherine Stieger                        )
                                                )       Chapter:           Chapter 13
                            Debtor              )
                                                )       Judge:               Deborah L. Thorne

                                    CERTIFICATE OF SERVICE

    I, Dale Allen Riley, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached list at the address shown and by the method indicated on the list on
December 23, 2020 at 12:00 PM.




Rec No. 675331
WD - NOTICE OF MOTION ZOOM
      Case 15-37823     Doc 64     Filed 12/23/20 Entered 12/23/20 12:03:44         Desc Main
                                     Document     Page 3 of 8



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                      )       Case No:           15-37823
       Catherine Stieger                      )
                                              )       Chapter:           Chapter 13
                           Debtor             )
                                              )       Judge:              Deborah L. Thorne

                                   LIST OF PARTIES SERVED

Marilyn O. Marshall, 224 S. Michigan Ave. #800 , Chicago, IL 60604

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Catherine Ann Stieger, 425 Walnut Creek Ln 1206, Lisle, IL 60532

[See attached list]




Rec No. 675331
WD - NOTICE OF MOTION ZOOM
           Case 15-37823         Doc 64    Filed 12/23/20 Entered 12/23/20 12:03:44   Desc Main
                                             Document     Page 4 of 8
Avant Inc.                            Ford Credit
Attn: Bankruptcy Dept.                Attn: Bankruptcy Dept.
640 N Lasalle St                      Po Box Box 542000
Chicago IL 60654                      Omaha NE 68154

Bank of America                       Clerk, Fifth Mun. Div.
Attn: Bankruptcy Dept.                15M54042
Po Box 982235                         10220 S. 76th Ave., #121
El Paso TX 79998                      Bridgeview IL 60455

Capital One                           Blitt and Gaines, PC
Bankruptcy Department                 Bankruptcy Dept.
PO Box 21887                          661 Glenn Ave.
Eagan MN 55121                        Wheeling IL 60090

Capital One Auto Finance              J. Jill/Comenity Capital
Attn: Bankruptcy Dept.                Attn: Bankruptcy Dept.
3901 Dallas Pkwy                      995 W. 122nd Ave.
Plano TX 75093                        Westminster CO 80234

Citibank                              Macys/DSNB
Bankruptcy Department                 Attn: Bankruptcy Dept.
701 E. 60th St., North                9111 Duke Blvd
Sioux Falls SD 57117                  Mason OH 45040

City of Chicago Bureau Parking        NBT
Department of Revenue                 Bankruptcy Dept.
PO Box 88292                          PO Box 183015
Chicago IL 60680                      Columbus OH 43218

Comcast                               Pier 1/Comenity Bank
c/o Stellar Recovery Inc.             Attn: Bankruptcy Dept.
4500 Salisbury Rd., Ste. 10           4590 E. Broad St.
Jacksonville FL 32216                 Columbus OH 43213

Comcast                               Saks/Capital One
Bankruptcy Dept.                      Attn: Bankruptcy Dept.
PO Box 3002                           3455 Highway 80 W
Southeastern PA 19398                 Jackson MS 39209

Convergent Outsourcing                US Dept. of Ed./Glelsi
Bankruptcy Dept.                      Attn: Bankruptcy Dept.
800 SW 39th St.                       Po Box 7860
Renton WA 98057                       Madison WI 53707

Dressbarn/Comenity Bank
Attn: Bankruptcy Dept.
Po Box 182789
Columbus OH 43218

Enterprise Rent A Car
c/o Caine & Weiner
Po Box 5010
Woodland Hills CA 91365

Enterprise Rent-a-car
Bankruptcy Dept.
1550 S. Elmhurst Rd.
Mt. Prospect IL 60056-5205
   Case 15-37823    Doc 64   Filed 12/23/20 Entered 12/23/20 12:03:44   Desc Main
                               Document     Page 5 of 8


               IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                               )     Case No:        15-37823
      Catherine Stieger               )
              Debtor,                 )     Chapter:        Chapter 13
                                      )
                                      )     Judge:           Deborah L. Thorne

                       MOTION FOR HARDSHIP DISCHARGE


NOW COMES the Debtor, Ms. Catherine Stieger (the “Debtor”), by and

through her attorneys, Geraci Law, to present her MOTION FOR

HARDSHIP DISCHARGE, and states as follows:



  1.   This Court has jurisdiction over this proceeding pursuant to

       28 U.S.C. 1334 and this is a “core proceeding” under 28 U.S.C.

       157(b)(2).

  2.   The Debtor filed her Petition for Relief and plan under

       Chapter 13 of the U.S. Bankruptcy Act on 11/05/2015.

  3.   The plan was confirmed by this Honorable Court on 2/2/2016.

  4.   Pursuant to the confirmed plan, the Debtor was to pay the

       Trustee a monthly plan payment of $450 for 54 months with a

       distribution of 100% to secured creditors and 15% to all

       allowable general unsecured creditors.

  5.   The Debtor’s Chapter 13 Plan was subsequently modified to

       increase ongoing monthly payments to $575 on 7/3/2019 based on

       increased income during the term of the plan.

  6.   The Debtor subsequently began falling behind to the Chapter 13

       Trustee in June of 2020 following a job loss stemming from the
Case 15-37823   Doc 64Filed 12/23/20 Entered 12/23/20 12:03:44 Desc Main
                        Document     Page 6 of 8
     COVID-19 pandemic. The Debtor has advised her attorneys that

     she has sent out over 600 job applications between June and

     November but to date has not resumed employment.

7.   The Debtor’s only current income is through unemployment

     benefits, with weekly benefits of $618 due to pandemic

     emergency unemployment compensation, which were previously due

     to expire on 12/26/2020. The Debtor’s final day of eligibility

     for regular benefits is 3/20/2021.

8.   The Debtor has advised her attorneys that her unemployment

     benefits are insufficient to afford any resumed payment to the

     Chapter 13 Trustee after paying for her rent, utilities,

     medical coverage, transportation expenses and pending medical

     bills.

9.   To date the Debtor’s Chapter 13 Plan has paid 100% of the

     allowed secured creditors in her plan and approximately 26% to

     allowed unsecured claims but has not met the Chapter 13 Plan

     base of $28,375.41. The Debtor appears to be $2,330.59 from

     meeting this requirement in her plan.

10. Pursuant to 11 U.S.C. § 1328 (b), “the court may grant

     discharge to a debtor that has not completed payments under

     the plan if-

     1. the debtor’s failure to complete such payments is due to

        circumstances for which the debtor should not justly be

        held accountable;

     2. the value, as of the effective date of the plan, of

        property actually distributed under the plan on account of
Case 15-37823   Doc 64   Filed 12/23/20 Entered 12/23/20 12:03:44   Desc Main
                           Document     Page 7 of 8




       each allowed unsecured claim is not less than the amount

       that would have been paid on such claim if the estate of

       the debtor had been liquidated under chapter 7 of this

       title on such date; and

    3. modification of the plan under section 1329 of this title

       is not practicable.

11. The Debtor’s loss of income and subsequent inability to find

    new employment stemming from the COVID-19 pandemic is not a

    fact pattern for which she should be held accountable.

12. The Debtor’s Chapter 13 petition showed $430 in exposed equity

    in personal property and no real property as of the petition

    date, meaning that any liquidation under a Chapter 7 filing at

    the time of the petition would have been $430 at most. The

    Debtor’s plan, to date, has paid over $6,000 to allowed

    unsecured creditors.

13. The Debtor has advised her attorneys that she cannot even

    afford to pay the Chapter 13 Trustee $50 per month, making

    modification of her plan not feasible. Her case is also not

    eligible for conversion to a Chapter 7 based on a prior filing

    within the 8 years preceding this case.
Case 15-37823    Doc 64
                     Filed 12/23/20 Entered 12/23/20 12:03:44 Desc Main
                       Document     Page 8 of 8
14. The Debtor has further advised her attorneys that there are

    not available funds to finish the payments to the Chapter 13

    Trustee in any account she has available to her, either in

    checking, savings or in retirement accounts with former

    employers.

15. The Debtor entered into her Chapter 13 plan in good faith,

    made payments of $26,044.41 to the Trustee, has fulfilled the

    terms of the confirmed plan and satisfied the Chapter 7

    liquidation test.     It is equitable to grant her a discharge of

    her debts pursuant to 11 USC 1328(b).



WHEREFORE the Debtor, Ms. Catherine Stieger, prays this Court

enter an order granting her a discharge pursuant to 11 U.S.C.

1328(b) and for any other relief that this Court deems

appropriate.




                                       __/s/ Dale A. Riley_____
                                          Dale Allen Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph):   312.332.1800 (Fax):      877.247.1960
